Name: Commission Regulation (EC) No 1779/97 of 15 September 1997 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  agricultural structures and production;  farming systems;  Europe
 Date Published: nan

 Avis juridique important|31997R1779Commission Regulation (EC) No 1779/97 of 15 September 1997 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops Official Journal L 252 , 16/09/1997 P. 0018 - 0019COMMISSION REGULATION (EC) No 1779/97 of 15 September 1997 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable cropsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 1422/97 (2), and in particular Article 12 thereof,Whereas Commission Regulation (EC) No 658/96 (3), as last amended by Regulation (EC) No 1718/97 (4), lays down, for the application of Article 4 (3), certain rules on the conditions of eligibility for the supplement to the compensatory payment for durum wheat;Whereas Regulation (EEC) No 1765/92 provides that the conditions under which durum wheat is cultivated in Pannonia justify that region being recognized as a traditional production zone; whereas, as a result, the production of durum wheat in that zone, which already qualified for reduced aid, is, from the 1998/99 marketing year, eligible for the supplement to the compensatory payment for durum wheat laid down for traditional production zones, up to a ceiling of 5 000 hectares; whereas, as a result, detailed rules should be laid down for the administration of that ceiling and the eligible zones in Pannonia specified;Whereas, as a result, Regulation (EC) No 658/96 must be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Committee for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 658/96 is hereby amended as follows:1. In Article 6, the following paragraph 1a is added:'1a. The supplement to the compensatory payment referred to in Article 4 (3) of Regulation (EEC) No 1765/92 shall be granted, from the 1998/99 marketing year in Austria, up to a limit of 5 000 hectares, for the zones in Pannonia referred to in Annex Va.`2. In Article 6 (2), 'and in Austria` is replaced by the following:'and, up to the 1997/98 marketing year, in Austria`.3. The following Annex Va is added:'ANNEX VaZones referred to in Article 6 (1a)AUSTRIA1. Gebiete der Bezirksbauernkammern2046 Atzenbrugg2054 Baden2062 Bruck/Leitha2089 Ebreichsdorf2101 GÃ ¤nserndorf2160 GroÃ -Enzersdorf2208 Hainburg2241 Hollabrunn2275 Kirchberg/Wagram2305 Korneuburg2321 Laa/Thaya2330 Langenlois2364 Marchegg2399 Mistelbach2402 MÃ ¶dling2470 Poysdorf2500 Ravelsbach2518 Retz2551 Schwechat2577 Stockerau2585 Tulln2623 Wr. Neustadt2631 Wolkersdorf2658 Zistersdorf2. Gebiete der Bezirksreferate3018 Neusiedl/See3026 Eisenstadt3034 Mattersburg3042 Oberpullendorf3. Gebiete der Landwirtschaftskammer1007 Wien`4. In Annex VI, the section AUSTRIA is deleted from the 1998/99 marketing year.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 September 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 12.(2) OJ L 196, 24. 7. 1997, p. 18.(3) OJ L 91, 9. 4. 1996, p. 46.(4) OJ L 242, 4. 9. 1997, p. 31.